Citation Nr: 0714980	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of carotid artery surgery performed by the 
Department of Veterans Affairs (VA) in December 1985.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from April 1961 to April 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the Chicago, 
Illinois, VA Regional Office (RO).

In January 2004 and May 2006, this case was remanded.  The 
case is now ready for appellate review.  


FINDING OF FACT

The veteran does not have additional disability which is the 
result of VA surgery/medical care or treatment provided in 
December 1985 including additional disability in which the 
proximate cause was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the surgery/medical treatment; or 
due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of carotid 
artery surgery performed by VA in December 1985, have not 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 
C.F.R.  3.361 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with VCAA and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
VCAA letters dated in May 2001, January 2004, March 2004, and 
June 2006, sent from the RO to the claimant.  In this case, 
the claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the last notice, the October 2006 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  As there is no indication that any failure on 
the part of VA to provide additional notice of assistance 
reasonably affects the outcome of this case, the Board finds 
that such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The service medical records and post-service 
medical records have been requested and obtained, to the 
extent possible.  Specific efforts have been made to obtain 
all medical records pertaining to the December 1985 surgery.  
The veteran has been examined and the Board specifically 
remanded this case for a VA medical opinion which has been 
obtained.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  There is sufficient competent medical 
evidence of record to decide the claim, as set forth below.  
See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


Compensation Pursuant to 38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied. In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

To establish that the provision of training and 
rehabilitation services or a CWT program proximately caused a 
veteran's additional disability or death, it must be shown 
that the veteran's participation in an essential activity or 
function of the training, services, or CWT program provided 
or authorized by VA proximately caused the disability or 
death.  The veteran must have been participating in such 
training, services, or CWT program provided or authorized by 
VA as part of an approved rehabilitation program under 38 
U.S.C. chapter 31 or as part of a CWT program under 
38 U.S.C.§ 1718.  It need not be shown that VA approved that 
specific activity or function, as long as the activity or 
function is generally accepted as being a necessary component 
of the training, services, or CWT program that VA provided or 
authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs. A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

From February to October 1984, the veteran was seen by VA for 
treatment of coronary artery disease with a history of 
myocardial infarction as well as neuropsychiatric symptoms.  
In August 1985, the veteran was admitted to a VA domiciliary 
after drinking shaving lotion and alcohol consumption.  He 
was treated for neuropsychiatric symptoms to include 
homicidal and suicidal ideation.  In September 1985, the 
veteran reported neurological symptoms to include blurriness 
in his right eye, numbness in his left arm, and decreased 
left hand grip.  He indicated that he had fallen down twice 
over the weekend, while in a sober state.  The possibility of 
a transient ischemic attack (TIA) was noted.  He was 
scheduled for carotid Doppler and nuclide brain flow studies 
for assessment of TIA.  He was also scheduled for nerve 
conduction evaluation.  The carotid Doppler revealed probable 
total occlusion of the right internal carotid artery.  The 
nuclide brain scan was suggestive of right internal carotid 
occlusion or narrowing.  Electromyography (EMG) testing 
revealed bilateral ulnar motor neuropathy with bilateral 
medial and ulnar sensory neuropathy.  

In October 1985, the veteran sought to be readmitted to the 
VA domiciliary, but VA required that he complete an alcohol 
program.  On October 7, 1985, the veteran complained of 
numbness in his left upper extremity as well as blurred 
vision in his right eye.  Further evaluation was ordered.  In 
November 1985, he was readmitted to the domiciliary for 
treatment of psychiatric complaints and alcoholism.  

On November 21, 1985, the veteran reported that he was seeing 
spots and had tunnel vision in his right eye.  He also 
experienced numbness and weakness in his left arm.  Testing 
performed on November 26, 1985, revealed complete occlusion 
of the right internal carotid artery and ulcerative plaque in 
the left internal carotid artery.  The origins of the great 
vessels were patent.  A November 29, 1985 computerized 
tomography (CT) of the head was performed to rule out 
infarct.  The results were normal.  

Thereafter, the veteran was scheduled for a left carotid 
endarectomy.  

On December 1, 1985, the procedure was explained to the 
veteran in detail.  It was noted that he was awake and alert 
during this discussion.  He was provided the opportunity to 
ask questions and he freely consented to undergo the 
procedure.  Thus, informed consent was obtained.  All of this 
information is documented in the record.  The veteran signed 
the appropriate consent release document.  

The next day, on December 2, 1985, the left carotid 
endarectomy was performed.  Postoperatively, the veteran was 
awake and stable.  On December 3, 1985, it was noted that the 
veteran had one episode of involuntary right arm movements.  
The veteran demonstrated normal motor and sensory testing.  
The incision was healing well.  It was indicated that he was 
progressing well.  He was transferred out of the intensive 
care unit (ICU).  The veteran was alert and oriented at that 
time.  The incision line to the right carotid artery was 
intact.  The next day, the veteran exhibited some involuntary 
jerking.  Again, motor and sensory testing was normal.  The 
examiner doubted that the etiology of these flinches was TIA.  
On December 5, 1985, the veteran developed a tremor of the 
left arm, a headache, and dizziness.  

On December 5, 1985, the veteran was afforded a neurologic 
consultation regarding the tremor and weakness of the left 
upper and lower extremities.  It was determined that the 
veteran had suffered a right hemisphere stroke.  He was 
scheduled for rehabilitation and nuclide head scans.  The 
next day, he reported blindness in his left eye.  By December 
8, 1985, the veteran related that he was doing much better 
with the leg weakness improving and the vision recovered.  On 
December 11, 1985, the veteran was discharged to the VA 
domiciliary.  Thereafter, the veteran underwent 
rehabilitative treatment and corrective therapy.  A February 
1986 CT of the head confirmed left hemiparesis.  

August 2000 VA records include a diagnosis of left homonymous 
hemianopsia secondary to the 1985 stroke, status post right 
endarectomy.  

The veteran contends that he suffered a stroke as a result of 
the VA surgical treatment performed on December 2, 1985, 
which resulted in left sided weakness and visual impairment.  

In conjunction with his claim, the veteran was afforded 
several VA examinations.  

In September 2005, the veteran was examined by Dr. G. for an 
eye evaluation.  The diagnoses were cataract, glaucoma (per 
chart and per patient), left inferior quadranopia, and 
macular drusen.  

In October 2005, the veteran was afforded a VA examination by 
Dr. H.  At that time, Dr. H. indicated that he did not have 
the claims file to review.  It was noted that the veteran had 
hemianopic symptoms which were present prior to the right 
carotid endarectomy.  Dr. H. reviewed the veteran's history 
as presented by him.  Testing was suggested, including a CT 
head scan, a CT angiogram, a carotid ultrasound, and a 
Doppler evaluation.  It was noted that the veteran should 
permit these tests to be performed.  A physical examination 
was conducted.  The diagnoses were status post right carotid 
endarectomy with unidentified residuals of the procedure, 
incongruous left hematomas hemianopia with macular sparing, 
and evidence of multiple bilateral micro-infarcts. 

Dr. H. indicated that it was not possible for him to indicate 
whether the veteran's permanent defect was present prior to 
the VA operation due to the lack of the claims file for 
review.  It was possible for him to infer that the veteran 
had been having symptoms of carotid insufficiently on the 
right side prior to his surgery, based on the given history.  
Dr. H. stated that it was rather remarkable that the veteran 
was having hemianopic symptoms suggestive that there may have 
been more than one abnormality as the visual cortex is 
usually supplied by all three of the principal cerebral 
arteries and it might well be that because of the myocardial 
disease, multiple emboli had interfered with function in that 
particular portion of the right side of the brain.  It was 
noted that the veteran had very brisk jaw jerk and right 
sided reflexes with abnormal foot responses which indicated 
bilateral brain disease which might be secondary to 
continuing myocardial disease with multiple micro-emboli or 
atherosclerotic disease with occlusion of cerebral vessels or 
both, which was why Dr. H. requested the CT scans.  

In November 2005, the veteran was seen by a VA physician's 
assistant (PA).  The claims file was reviewed.  The PA noted 
that in November 1985, the veteran was being treated for 
substance abuse and a psychological disorder when he began 
complaining of having spots and tunnel vision in his right 
eye as well as weakness of his left arm.  Carotid duplex 
studies revealed questionable complete occlusion of the right 
internal carotid artery.  An angiogram was performed which 
showed total occlusion of the right internal carotid artery.  
Thereafter, right carotid artery surgery was performed, to 
which the veteran consented when he was alert and awake.  He 
was also provided the opportunity to discuss the procedure 
and ask questions.  During or right after the procedure, the 
veteran suffered a right hemispheric cerebrovascular accident 
(CVA) which left him with a left-sided residual defect.  
Physical examination confirmed left-sided weakness and 
imbalance.  The PA concluded that the veteran clearly 
suffered a right hemispheric CVA perio-operatively during his 
right carotid artery surgery.  However, informed consent was 
obtained for this procedure and the CVA was a known 
complication which occurred in 2-3 percent of all cases.  

Thereafter, the Board noted that the claims file had not been 
provided to the VA examiner during the October 2005 
examination.  In addition, the VA medical opinions were 
insufficient regarding the following questions below and a 
new opinion based on the record should be obtained:

(1) Was the veteran's right hemispheric cerebrovascular 
accident caused by VA medical or surgical treatment in 
1985 (1985 carotid artery operation performed by VA) AND 
does the veteran have a current eye disability which was 
caused by VA medical or surgical treatment in 1985; (2) 
Was the proximate cause of the veteran's right 
hemispheric cerebrovascular accident AND was the 
proximate cause of any current eye disability 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; (3) Did VA fail to exercise 
the degree of care that would be expected of a 
reasonable health care provider; and (4) Was the 
proximate cause of the veteran's right hemispheric 
cerebrovascular accident AND any current eye disability 
an event not reasonably foreseeable?

At this juncture, the Board notes that the testing referred 
to by Dr. H. at the time of the October 2005 examination are 
tests that were historically performed and of record for 
review.  In addition, as noted in Dr. H.'s medical opinion 
below, the veteran was further afforded a CT scan and 
angiogram on October 31, 2005.  Dr. H. has made notations on 
those studies themselves, illustrating abnormalities.  They 
are also of record.

The claims file was sent to Dr. H. for a thorough review and 
for a medical opinion  In June 2006, Dr. H. stated that the 
answer to all four questions posed by the Board was negative.  
He provided rationale.  Dr. H. initially reviewed the 
veteran's history with emphasis thereof beginning in May 
1984.  In pertinent part, prior to the December 2, 1985 
surgery, the veteran complained of and was seen for reduced 
vision in the right eye as well as numbness and weakness in 
the left upper extremity.  Carotid ultrasound examination, 
Doppler studies, and CT scans were performed.  Testing 
revealed 99 percent or greater occlusion of the right 
internal carotid artery and partial occlusion around the left 
with ulcerated plaque.  CT was normal.  The veteran 
complained of spots in his right eye.  The endarectomy 
surgery was performed on December 2, 1985.  Dr. H. indicated 
that the surgery performed was a ligation of the carotid 
artery which was commonly done at the time because of the 
likelihood of intraaatrial embolization and thus the 
functionless vessel was sacrificed.  A subsequent CT was 
noted to be the same as the CT prior to the examination.  
Post-surgery, the veteran complained of decreased vision on 
the left, heaviness on his left side, and spasticity.  A 
February 1986 CT was performed.  It was noted that the 
veteran would have brain atrophy.  February 1986 testing 
revealed reduced psychomotor speed and visual spacial 
impairment.

In sum, Dr. H. stated that prior to the December 1985 
endarectomy, the veteran had multiple episodes of cerebral 
ischemia as well as established infarct followed by another 
episode in November 1985.  Because of these prior incidents, 
he could not assume that the stroke was caused by medical or 
surgical treatment nor that the veteran's current condition 
was related to any malfeasance as it was already present 
prior to the time that efforts were made to protect the 
veteran against further loss of brain function.  

The Board attaches significant probative value to this 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  This medical 
opinion is the most probative evidence of record.  The VA 
examiner is a physician who reviewed the claims file.  He 
ordered testing which was performed and which he thoroughly 
explained and annotated.  He conducted a physical examination 
of the veteran.  The examiner specifically considered the 
questions posed by VA with regard to the current claim.  He 
addressed the questions and provided thorough rationale.  
Further, his opinion is supported by the historical records.  
His opinion is more probative than any other based on his 
expertise and more thorough rationale.  

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). T he Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

The veteran has current diagnoses of cataract, glaucoma, left 
inferior quadranopia, and/or macular drusen.  He also has 
left-sided weakness and imbalance.  However, the most 
probative competent medical evidence shows that these current 
diagnoses are not the result of VA hospital care, medical or 
surgical treatment and that the proximate cause was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

It is not shown that the veteran was furnished medical 
treatment without his consent.  In fact, the record shows 
that the veteran gave his informed consent freely, after 
discussion was conducted and questions permitted.  

The most probative competent medical evidence establishes 
that VA's actions did not result in additional disability.  
Rather, the most probative competent evidence establishes 
that the veteran had cerebral ischemia and myocardial infarct 
prior to the VA surgery.  The supporting clinical records 
show that the veteran had multiple complaints of visual 
problems and left-sided weakness.  The VA medical opinion of 
Dr. H. stated that the veteran's right hemispheric CVA and 
current eye disability were not caused by VA medical or 
surgical treatment in December 1985; the proximate cause of 
the veteran's right hemispheric CVA and current eye 
disability were not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment; VA did not fail 
to exercise the degree of care that would be expected of a 
reasonable health care provider; and that the proximate cause 
of the veteran's right hemispheric CVA and current eye 
disability was not an event not reasonably foreseeable.

In order to establish eligibility under 38 U.S.C.A. § 1151, 
the veteran's surgery/medical care by VA must have been a 
factor and the other listed criteria must be met.  That is 
not the case here.  The VA surgery surgery/medical care did 
not result in additional disability.  The most probative 
competent medical evidence establishes that is not the case.  
Further the probative competent medical evidence establishes 
that VA was not careless or negligent, that VA lacked proper 
skill or made an error in judgment, or that there was similar 
instance of fault on the part of VA; or that the veteran has 
additional disability due to an event not reasonably 
foreseeable.

Accordingly, the criteria for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
carotid artery surgery performed by the VA in December 1985 
have not been met.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).








ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of carotid artery surgery performed by VA in 
December 1985 is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


